        Case 1:14-cr-00186-RDB Document 542 Filed 04/17/20 Page 1 of 1



CHAMBERS OF                                              U.S. COURTHOUSE - CHAMBERS 5D
RICHARD D. BENNETT                                                101 W. LOMBARD STREET
UNITED STATES DISTRICT JUDGE                                        BALTIMORE, MD 21201
NORTHERN DIVISION                                                        TEL: 410-962-3190
                                                                          FAX: 410-962-3177
                                        April 17, 2020

                                       LETTER ORDER

To Counsel of Record:        United States of America v. Richard C. Byrd
                             Criminal No. RDB-14-0186
                             Civil Action No. RDB-19-2312

Dear Counsel:


        The Court has filed a Memorandum Order separately today addressing yesterday’s
telephone conference with respect to the Defendant’s Motions. (ECF Nos. 538, 539.) In
addition, this will confirm that counsel agree that Mr. Byrd’s Corrected Motion to Vacate, Set
Aside or Correct Sentence Pursuant to 28 U.S.C. § 2255 (ECF No. 503) shall be STAYED
until further discussion with counsel.
        Notwithstanding the informal nature of this letter, it is an Order of this Court and the
Clerk is directed to docket it as such.
                                            Sincerely,
                                                            _____/s/______________
                                                            Richard D. Bennett
                                                            United States District Judge
